DETAILED ACTION

                                        Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

                                                   Priority
	Acknowledgment is made of applicant's claim for foreign priority under 35 U.S.C. 119(a)-(d).	

                                       Information Disclosure Statement
The information disclosure statement filed on 11/13/2019 has been acknowledged and a signed copy of the PTO-1449 is attached herein.

                                       Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 2 and 3 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bunyk (US 2009/0173936 A1, hereinafter “Bunyk”).

In regards to claim 2, Bunyk discloses (Fig. 2c) a quantum bit device comprising:
(210a) which includes a first superconductive loop having a superconductive wiring forming one closed loop (See, for example, “…Quantum devices may be qubis, such as superconducting qubits which may be loops of superconducting material…Par [0052]) disposed to have a magnetically coupled portion with a first superconductive magnetic flux quantum bit (see, for example, Par 0053]) on a surface thereof;
a second quantum bit substrate (210b) which includes a second superconductive loop having a superconductive wiring forming one closed loop (See, for example, “…Quantum devices may be qubis, such as superconducting qubits which may be loops of superconducting material…Par [0052]) disposed to have a magnetically coupled portion with a second superconductive magnetic flux quantum bit (See, for example, Par [0054]) on a surface thereof; and
a base substrate (210e) which includes a third superconductive loop having a superconductive wiring forming one closed loop on a surface thereof, wherein
the first quantum bit substrate (210a) and the second quantum bit substrate (210b) are flip-chip connected on the base substrate (210e) so that the respective surfaces face the surface of the base substrate (See, for example, Fig. 2C), and the first and second superconductive loops are able to be magnetically coupled to the third superconductive loop with an air gap therebetween (See, 250ae, and 250be).
In regards to claim 3, Bunyk discloses (Fig. 2C) that at least one of third superconductive magnetic flux quantum bits (220e-1, 220e-2) formed on the surface of the base substrate (210e) to be able to be magnetically coupled to at least one of the three of the first to third superconductive loops (See, for example, Par [0055]).

                                   Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

 Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Bunyk.

In regards to claim 5, Bunyk discloses (Fig. 2C) a quantum bit device comprising:
a first quantum bit substrate (210a) which includes a first superconductive loop having a superconductive wiring forming one closed loop disposed to have a magnetically coupled portion with a first superconductive magnetic flux quantum bit on a surface thereof (See, for example, Par [0053]);
a second quantum bit substrate (210b) which includes a second superconductive loop having a superconductive wiring forming one closed loop disposed to have a magnetically coupled portion with a second superconductive magnetic flux quantum bit on a surface thereof (See, for example, Par [0054]); and 
a connection substrate (210e) which includes a third superconductive loop having a superconductive wiring forming one closed loop on a surface thereof, wherein
the connection substrate (210e) is flip-chip connected on the first (210a) and second (210b) quantum bit substrates so that the surface faces the surfaces of the first (210a) and second (210b) quantum bit substrates and straddles the first quantum bit substrate and the second quantum bit substrate, and the first and second superconductive loops are able to be magnetically (See, for example, Par [0055]).
Bunyk fails to explicitly teach that a connection substrate having a size smaller than those of the first and second quantum bit substrates. 

It would have been obvious to one having ordinary skill in the art at the time the invention was made to change in the size of the connection substrate, since such a modification would have involved a mere change in the size of a component. A change in size is generally recognized as being within the level of ordinary skill in the art.  In re Rose, 105 USPQ 237 (CCPA 1955).

                                      Allowable Subject Matter
   
 Claims 1, 4, and 7 are allowed over prior art of record.

The following is a statement of reasons for the indication of allowable subject matter: The prior art of record neither anticipates nor renders obvious the claimed subject matter 
of the instant application as a whole either taken alone or in combination, in particular, prior art of record does not teach that the first to the third superconductive wirings form one continuous superconductive loop.



    


Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

                                          Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERMIAS T WOLDEGEORGIS whose telephone number is (571)270-5350.  The examiner can normally be reached on Monday-Friday 8 am - 5 pm E.S.T..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ken Parker can be reached on 571-272-2298.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERMIAS T WOLDEGEORGIS/Primary Examiner, Art Unit 2893